     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 1 of 11 Page ID
                                     #:42435


 1    JEFFREY BOSSERT CLARK
 2    Acting Assistant Attorney General
      Civil Division
 3    SCOTT G. STEWART
 4    Deputy Assistant Attorney General
      WILLIAM C. PEACHEY
 5    Director, District Court Section
 6    Office of Immigration Litigation
      WILLIAM C. SILVIS
 7    Assistant Director, District Court Section
 8
      Office of Immigration Litigation
      SARAH B. FABIAN
 9    NICOLE N. MURLEY
10
      Senior Litigation Counsel
            Tel: (202) 532-4824
11          Fax: (202) 305-7000
12
            Email: Sarah.B.Fabian@usdoj.gov

13    Attorneys for Defendants
14
                             UNITED STATES DISTRICT COURT
15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
16    JENNY LISETTE FLORES; et al.,                Case No. CV 85-4544-DMG
17
               Plaintiffs,
18
                                                   JOINT STATUS REPORT
19
                    v.

20    JEFFREY A. ROSEN, Acting Attorney
21
      General of the United States; et al.,

22
               Defendants.
23

24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 2 of 11 Page ID
                                     #:42436


 1
              On January 5, 2021, the Court issued an order approving the Notice of Rights
 2
      form unless the parties provide any objection on or before January 12, 2021, and
 3
      also ordering “that the parties submit a further joint status report regarding the
 4
      finalization and implementation of the ICE Directive by January 12, 2021.” ECF No.
 5
      1056.
 6
              In accordance with the Court’s order, the parties and Amici submit their
 7
      positions below.
 8

 9
      PLAINTIFFS’ POSITIONS:

10
              Plaintiffs have proposed edits to the most recent version of the ICE Directive

11
      circulated by the Court in the attached document. The following comments explain

12
      Plaintiffs' positions on some portions of the text in the Court’s draft Plaintiffs either

13
      agree should be maintained without change though Defendants may oppose the

14
      language, or that Plaintiffs believe should be modified. Plaintiffs’ comments are also

15
      noted in the attached document.

16
         • Paragraph 1: The text reading “[t]he policies set forth in this Directive apply
           to class members wherever they are under the care and custody of ICE or its
17         contractors, including Family Residential Centers (“FRCs”), ICE holding
18
           cells, and hotels," should remain unchanged. This language in the Court draft
           should be maintained to make clear this directive applies to all accompanied
19         class members detained by ICE. Plaintiffs propose adding “its contractors ...”
20

21
         • Paragraphs 2, 2.2: The Settlement Agreement Sponsor Questionnaire and
           other documents the sponsor should complete should be promptly sent to
22         sponsors by ICE, not provided to parents to somehow later send to the
23
           proposed sponsor(s).

24
         • Paragraphs 2, 2.1, 2.2: Nothing in the FSA requires the extraordinary step
25         Defendants have proposed of a motion to a court to get a child released. That’s
26
           a major new step in the release process Defendants could have but did not ask
           or bargain for when the FSA was negotiated. It materially modifies the release
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 3 of 11 Page ID
                                     #:42437


 1         terms of the FSA and would thwart and delay the right to release. The idea
 2         that a mother would be informed of her child's rights in writing, have access
           to discuss these rights with counsel, relatives, friends, and a social worker,
 3         would complete a form requesting the release of her child, undoubtedly be in
 4         at least telephone contact with proposed sponsors, have the sponsors vetted
           and agree to accept the class member into their home, have the class member
 5         released, and then the mother claims she never voluntarily agreed to the
 6         release of the child, is entirely speculative and extremely unlikely to ever
           occur. If anything, Plaintiffs experience is that ICE discourages the release of
 7         class members, and has never been known to coerce any one to actually
 8
           release a child.

 9
        • Paragraph 2.1: Language about releasing minors promptly under ¶ 14 should
10        not be deleted from Court’s draft. It’s an important part of the FSA.
11

12      • Paragraph 2.2: Plaintiffs or amici will shortly propose the text of the poster.

13
        • Throughout: The use of the term Sponsor in the Court’s draft should be
14        maintained as this is the term almost all detained children and parents use to
15        describe the persons with whom they may go live if released. It's the term ICE
          and CBP use when they process people and ask parents (and all other
16        apprehended migrants) if they have any “sponsors,” meaning where they plan
17        to live if released. The term “custodian” also may imply that the adult may
          have some form of legal “custody” over the child.
18

19      • Paragraph 51. The text reading "[t]he list shall include all non-profit legal
20        services providers that provide legal services to FSA class members in the
          area where they are detained and that make a request to an ERO FOD to be
21        included on the list," should be maintained. The Court’s draft should continue
22        to include this text to ensure that local legal services are included in the pro
          bono list.
23

24      • Paragraph 5.2: "Supervisors and Field Personnel should document on
25        individual class members’ parole worksheets the reasons why they decline to
          release children with their parents." For efficiency and to avoid massive
26        difficulties in monitoring permitted under the FSA, reasons why a minor is
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 4 of 11 Page ID
                                     #:42438


 1         not released should be recorded in the class member’s parole worksheet, as
 2         set forth in the Court’s draft.
 3
        • Paragraph 5.3(3): "Class members must also have access to consult with a
 4
          child welfare expert to discuss issues relating to release versus remaining
 5        detained with a parent." Maintaining this text in the Court’s draft is important
          to protect the best interests of the minors. If a class member needs to, they
 6        should be permitted to discuss staying with a parent or being released with a
 7        child welfare expert. Plaintiffs can identify child welfare experts who class
          members may be permitted to telephone.
 8

 9         Plaintiffs propose adding the following text to Paragraph 5.3(3): When a
           parent or legal guardian and Class Member disagree about the Class Member
10         remaining in custody or being released, they shall be provided a list of
11         qualified Child Advocates by ICE and have telephonic access at no cost to a
           Child Advocate who shall interview the parent, legal guardian, and Class
12         Member if they wish to be interviewed, and promptly recommend to ICE a
13
           resolution in the best interest of the Class Member. Class Counsel shall
           provide ICE with a list of qualified pro bono Child Advocates available to
14         confer with parents, legal guardians and Class Members, and make
15
           recommendations to ICE regarding the Class Member’s best interest. ICE may
           also identify qualified Child Advocates.
16

17      • Paragraph 5.4(3): "Information gathered during background checks and
18
          suitability assessments will not be used to initiate enforcement action against
          potential sponsors or those living in the sponsor’s home unless there is an
19        outstanding warrant of arrest existing for that person." This language should
20
          be maintained. The vetting required by the FSA is to assess the suitability of
          the sponsor, not to enforce separate immigration laws by subjecting sponsors
21        to arrest. Language imposed by Congress has restricted ICE from using ORR
22
          sponsor data to initiate enforcement action against sponsors. The same
          restraints should apply here.
23

24      • Paragraph 9:"This document provides only internal ICE policy guidance,
25
          which may be modified, rescinded, or superseded at any time without notice
          [add following:] except as required to class counsel under the FSA." Adding
26        this text clarifies that this sentence does not abrogate any obligation
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 5 of 11 Page ID
                                     #:42439


 1         defendants may have under the FSA to provide class counsel with copies of
 2         instructions or directives involving implementation of the FSA
 3
        • The Notice of Rights and Flores Sponsor Assessment Questionnaire should
 4
          make clear (as they currently do) that if someone is approved as a Sponsor,
 5        but is unable to come to the facility where the child is detained to pick up the
          child, the parent may designate someone else to bring the child to the sponsor,
 6        with information about that person provided to ICE so it can, in its discretion,
 7        determine whether that person is suitable to transport the child to the sponsor.

 8
        • Defendants propose below that the Court should “set a briefing schedule in
 9        which Defendants would submit their proposed Directive to the Court,
10        Plaintiffs (and any interested parties from whom the Court wishes to take
          comments) can submit their responses, and the Court can then issue an order
11        that directs Defendants how to proceed.” ICE has had about three months to.
12        address the draft Directive. In addition, for several months before that the
          parties met and conferred and exchanged drafts of an ICE Directive. In short,
13        ICE has had over six months to decide what it believes should be included in
14
          the Directive. Nevertheless, Plaintiffs do not oppose the Court granting ICE
          an additional one week to submit its proposed Directive, and grant Plaintiffs
15        and the concerned amici parties five days to respond to ICE’s proposed
16
          Directive.

17    DEFENDANTS’ POSITIONS:
18      • Defendants raise no further objections to the Court’s “Flores Settlement
19
          Agreement Notice of Rights Pursuant to September 18, 2020 Court Order,”
          ECF No. 1056-1.
20

21
        • It is Defendants’ position that the ICE Directive is an internal ICE policy
          document, and Defendants respectfully object to a process by which Plaintiffs
22        or the Court would dictate the language of their policy document or the
23
          practices that ICE must implement in order to comply with the Court’s orders
          and the Agreement, except to the extent that Plaintiffs object, or the Court
24        concludes, that Defendants’ procedures are inconsistent with the Agreement.
25
          Defendants also note that they have an obligation to implement the Court’s
          orders and the Agreement in a manner that preserves the rights of parents in
26        its custody, which are not governed by the Agreement, and whose interests
          are not represented by any party or counsel in this litigation. Defendants have
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 6 of 11 Page ID
                                     #:42440


 1          endeavored to propose procedures that consider and protect these rights as
 2          well as ICE’s obligations under the Court’s orders and the Agreement.
 3          Defendants have continued to meet and confer with Plaintiffs and Amici
 4          regarding the ICE Directive. These conversations have, at times, been
            productive, but given the diversity of interests represented in these
 5          conversations, they have not resulted in any agreed-upon resolution for how
 6          to proceed. At this time, Defendants submit that this issue cannot be resolved
            through the meet and confer process, and that the Court should order
 7          procedures through which it can resolve these outstanding issues. Specifically,
 8
            Defendants propose that the Court should set a briefing schedule in which
            Defendants would submit their proposed Directive to the Court, Plaintiffs (and
 9          any interested parties from whom the Court wishes to take comments) can
10
            submit their responses, and the Court can then issue an order that directs
            Defendants how to proceed.
11

12
      AMICI POSITIONS:

13    Amici Amnesty International USA, Human Rights Watch, RAICES, Proyecto
      Dilley, and Aldea – the People’s Justice Center, jointly provide the following
14    comments to Defendants’ Draft Directive.
15
            1.    Child Advocate (Section 5.3)
16
             At the request of the Independent Monitor, Andrea Ordin, following an initial
17    meet-and-confer with the parties, amici consulted with the Young Center for
18    Immigrant Children’s Rights in late November 2020 regarding the appointment of
      an independent child advocate to provide a best-interests recommendation for
19    children facing separation from a parent. This consultation was followed by a
20
      second meeting in late December 2020 between Class Counsel, Amici, and the
      Young Center for Immigrant Children’s Rights. Independent child advocates
21    provide recommendations on what decisions would be in the child’s best interests as
22
      defined by international law, UNHCR guidelines, and domestic child welfare laws.

23          The Directive should incorporate a referral process to facilitate the
      appointment of independent child advocates in cases in which a child will transition
24
      from being an accompanied child, to an unaccompanied child, upon release from
25    detention. Section 235(c)(6) of the William Wilberforce Trafficking Victims
      Protection Reauthorization Act of 2008 (TVPRA), codified at 8 U.S.C. § 1232,
26
      authorizes the Secretary of Health and Human Services (HHS Secretary) to appoint
      “independent child advocates for child trafficking victims and other vulnerable
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 7 of 11 Page ID
                                     #:42441


 1    unaccompanied alien children.” The appointment of a child advocate is appropriate
 2    and supported by statute for accompanied children who, subsequent to separation
      from their mother, father, or both, will become unaccompanied as defined by 6
 3    U.S.C. § 279(g).
 4
             Amici believe that a child advocate will only be necessary in a subset of cases,
 5    such as when a parent’s stated interest (to separate from a child so that the child is
      released from custody) conflicts with the child’s stated interest (to remain with her
 6
      parent). Amici will be prepared to discuss the role of a child advocate in more detail
 7    at the status conference if requested by the Court.
 8          2.   Use of Information in Subsequent Enforcement Actions (Section
 9
            5.4)

10           With regard to suitability assessments, amici seek to ensure that any
      information gathered during the separation and release process is not used for a
11
      subsequent enforcement action—either directly or derivatively. While this issue is
12    yet to be discussed in the meet and confers, we respectfully submit this comment
      now for additional consideration. Specifically, amici request that the language be
13
      modified as follows: “Information gathered during background checks and
14    suitability assessments will not be used to initiate immigration enforcement action
      against potential sponsors or those living in the sponsor’s home. Any such
15    information will be used solely to ensure that sponsors are suitable for class
16    members. The collection and storage of biographic, biometric, and other
      information from sponsors and household members must be strictly firewalled and
17    received and considered by child welfare professionals who are not involved in law
18    enforcement activities. Sponsors and household members shall be able to seek legal
      recourse if their information is improperly shared for immigration enforcement
19    purposes.”
20
            3.   Notice of Rights: Workshops and Language of Posters (Section
21          2.2)
22           Class Members’ rights should be communicated by prominently-displayed
23
      posters in multiple languages in all facilities where Class Members are detained, and
      know-your-rights (KYR) presentations should be conducted by legal services
24    providers, other service providers, or relevant NGOs with expertise in the issues. In
25
      addition to the rights advisal, these posters should include contact information for
      local NGOs that provide free legal services to Class Members in each facility.
26    Because not all Class Members have individual counsel, dissemination of this
      information should be as robust as possible.
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 8 of 11 Page ID
                                     #:42442


 1           Consistent with this recommendation, the Court has acknowledged that
 2    posters should be “placed in areas clearly visible to parents and FSA class members,”
      and that the poster language “is subject to further discussion between the parties.”
 3    Human Rights Watch has consulted with its internal team to develop language from
 4    the Notice in an easy-to-understand manner for parents and Class Members for the
      Court’s consideration. These colleagues have experience and expertise in translating
 5    legal language into a form that lay people, including people with limited literacy,
 6    people with cognitive disabilities, and children, can understand. Given the
      continuing discussion between the parties and amici regarding the provisions of the
 7    Notice, a draft poster is being finalized. AI/HRW Amici expect to have draft poster
 8
      language ready for the parties’ input by mid to late January.

 9    In addition to the joint comments submitted collectively by all Amici, LSP Amici
      submit the following suggestions for consideration by the parties.
10

11
            1.     A parent’s decision to release a child may not be knowing or voluntary
            absent advisals regarding whether the child will be re-classified as
12          unaccompanied upon release and how the parent may reunify with the child
13
            in the future.

14          2.     The establishment of consistent procedures and protocols to facilitate
            the prompt and safe release children in government custody, without
15          distinction for whether a Class Member entered the United States
16          accompanied or unaccompanied by a parent or legal guardian, will ensure
            Class Members receive equal protection under the terms of the Agreement.
17
            3.    Affording Class Members the opportunity to participate in decisions
18
            regarding their custody and release would honor their status as right-holders
19          under the Agreement.
20

21
      ///
22

23
      ///
24

25
      ///
26
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 9 of 11 Page ID
                                     #:42443


 1                                      Respectfully submitted,
 2
      DATED: January 12, 2021           /s/Peter Schey (with permission)
 3                                      Class Counsel for Plaintiffs
 4                                      CENTER FOR HUMAN RIGHTS &
                                        CONSTITUTIONAL LAW
 5                                      Peter A. Schey
 6                                      Carlos Holguín

 7    DATED: January 12, 2021           JEFFREY BOSSERT CLARK
 8
                                        Acting Assistant Attorney General
                                        Civil Division
 9

10
                                        SCOTT G. STEWART
                                        Deputy Assistant Attorney General
11

12
                                        WILLIAM C. PEACHEY
                                        Director, District Court Section
13                                      Office of Immigration Litigation
14
                                        WILLIAM C. SILVIS
15                                      Assistant Director, District Court Section
                                        Office of Immigration Litigation
16

17                                      /s/ Sarah B. Fabian
                                        SARAH B. FABIAN
18
                                        NICOLE N. MURLEY
19                                      Senior Litigation Counsel
                                        Office of Immigration Litigation
20
                                        District Court Section
21                                      P.O. Box 868, Ben Franklin Station
                                        Washington, D.C. 20044
22
                                        Tel: (202) 532-4824
23                                      Fax: (202) 305-7000
                                        Email: sarah.b.fabian@usdoj.gov
24

25                                      Attorneys for Defendants
26
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 10 of 11 Page ID
                                      #:42444


 1    Dated: January 12, 2021           By: /s/ Xiao Wang (with permission)
 2                                      WILKINSON STEKLOFF LLP
                                        Xiao Wang (SBN 301279)
 3                                      xwang@wilkinsonstekloff.com
 4                                      2001 M Street NW, 10th Floor
                                        Washington, D.C. 20036
 5                                      Telephone: (202) 847-4000
 6                                      Facsimile: (202) 847-4005

 7                                      Attorney for Amici Amnesty International
 8
                                        USA and
                                        Human Rights Watch
 9

10
                                        By: /s/ Bridget Cambria (with permission)
                                        ALDEA – THE PEOPLE’S JUSTICE
11                                      CENTER
12
                                        Bridget Cambria (pro hac vice)
                                        bridget@aldeapjc.org
13                                      532 Walnut Street
                                        Reading, PA 19601
14
                                        Telephone: (484) 877-8002
15
                                        Attorney for Amici Legal Service Providers
16

17

18

19

20

21

22

23

24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1057 Filed 01/12/21 Page 11 of 11 Page ID
                                      #:42445


 1                              CERTIFICATE OF SERVICE
 2

 3
            I hereby certify that on January 12, 2021, I served the foregoing pleading on

 4    all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
      system.
 6

 7
                                                  /s/ Sarah B. Fabian
 8                                                SARAH B. FABIAN
 9
                                                  U.S. Department of Justice
                                                  District Court Section
10                                                Office of Immigration Litigation
11
                                                  Attorney for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
